Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with William Conwell (Reg. No. 31,943) on 11/1/20221.

1-20.	(Canceled)

21.	(Currently-Amended)  A non-transitory computer readable medium containing software instructions operable to configure a processor-equipped hardware system to perform actions including:
decoding a frame of encoded image data received from a first party, using a frame of noise data comprising reference pixels, the decoded frame comprising alphanumeric glyphs, said decoding determining, for each of plural pixels in said frame of encoded image data, whether a value of said pixel is a reference pixel value, or a transformed pixel value, wherein spatial arrangement of said transformed pixel values define shapes of said alphanumeric glyphs;
performing an optical character recognition operation on the alphanumeric glyphs; and
displaying text corresponding to said alphanumeric glyphs on a screen of the hardware system
wherein said decoding includes, for each of plural pixel locations within said frame of encoded image data, comparing the encoded image data to noise data at a corresponding location in said frame of noise data, and assigning a value to an output element in said decoded frame based on a result of said comparing.

22.	(Previously Presented)  A method comprising the acts:
decoding a frame of encoded image data, using a frame of noise data comprising reference pixels, the decoded frame comprising alphanumeric glyphs, said decoding determining, for each of plural pixels in said frame of encoded image data, whether a value of said pixel is a reference pixel value, or a transformed pixel value, wherein spatial arrangement of said transformed pixel values define shapes of said alphanumeric glyphs;
performing an optical character recognition operation on the alphanumeric glyphs; and
displaying text corresponding to said alphanumeric glyphs on a display screen;
wherein said decoding includes, for each of plural pixel locations within said frame of encoded image data, comparing the encoded image data to noise data at a corresponding location in said frame of noise data, and assigning a value to an output element in said decoded frame based on a result of said comparing.

23.	(Canceled)

22 wherein said comparing indicates encoded image data at a first location within said frame of encoded image data is equal to noise data at a corresponding first location in said frame of noise data, and as a consequence of said equality, assigning a first value to said output element in the decoded frame. 

25.	(Previously Presented)  The method of claim 24 wherein said comparing indicates encoded image data at a second location within said frame of encoded image data is a bit-wise inverse of noise data at a corresponding second location in said frame of noise data, and as a consequence of said bit-wise inversion, assigning a second value different than said first value to said output element in the decoded frame. 

26.	(Previously Presented)  The method of claim 22 in which a block of noise data is repetitively tiled to comprise said frame of noise data.

27.	(Previously Presented)  The method of claim 22 in which said frame of encoded image data is received in a portable document format (PDF) document, said document further including additional data, said additional data including a digital signature computed on a hash of the encoded image data.

28.	(Previously Presented)  The method of claim 22 that further includes determining authenticity of the frame of encoded image data by checking that each 

29.	(Previously Presented)  The method of claim 22 in which the frame of noise data comprises plural noise values, each noise value comprising a plural-bit datum.

30.	(Currently Amended)  An apparatus comprising:
means for performing a decoding operation on a frame of encoded image data to produce a decoded frame comprising alphanumeric glyphs, said decoding operation determining, for each of plural pixels in said frame of encoded image data, whether a value of said pixel is a reference pixel value, or a transformed pixel value, wherein spatial arrangement of said transformed pixel values define shapes of said alphanumeric glyphs;
a processor configured to perform an optical character recognition on the alphanumeric glyphs, yielding corresponding text; and
a display screen for displaying said text;
wherein said decoding operation includes, for each of plural pixel locations within said frame of encoded image data, comparing the encoded image data to noise data at a corresponding location in said frame of noise data, and assigning a value to an output element in said decoded frame based on a result of said comparing.



32.	(New)  The medium of claim 31 wherein said comparing indicates encoded image data at a second location within said frame of encoded image data is a bit-wise inverse of noise data at a corresponding second location in said frame of noise data, and as a consequence of said bit-wise inversion, assigning a second value different than said first value to said output element in the decoded frame. 

33.	(New)  The medium of claim 21 in which a block of noise data is repetitively tiled to comprise said frame of noise data.

34.	(New)  The medium of claim 21 in which said frame of encoded image data is received in a portable document format (PDF) document, said document further including additional data, said additional data including a digital signature computed on a hash of the encoded image data.

35.	(New)  The medium of claim 21 in which said software instructions are further operable to configure the processor-equipped hardware system to determine authenticity of the frame of encoded image data by checking that each element thereof 

36.	(New) The medium of claim 21 in which the frame of noise data comprises plural noise values, each noise value comprising a plural-bit datum.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661